DETAILED ACTION
In the amendment dated 4/13/2021, the Applicants:
Amended claims 1, 4, 11, and 14;
Cancelled claims 2, 6, 12, and 16; and 
Added new claims 31-34.
Claims 1, 3-5, 7-11, 13-15, 17-20, and 31-34 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-11, 13-15, 17-20, and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 13-15, 17-20, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Udani (US 2011/0239259 A1) in view of Challa (US 2016/0203022 A1) and further in view of Lin (US 2019/0109767 A1).

With regards to Claim 1, Udani teaches a system for maintaining performance of an application, the system comprising: an electronics communications network having a bandwidth capacity (i.e., Paragraphs 41-45; bandwidth capacity); and including one or more devices running a first application (i.e., Paragraphs 18, 25, 28, 67-68; For example IPTV represents the first application) and one or more second applications (i.e., Paragraphs 59-65; VOD service represents second application; See also Paragraphs 18, 25, 48, 58, 69);
 and if the available bandwidth is less than a predetermined bandwidth of the first application (i.e., Paragraphs 50-52).
However, Udani does not explicitly disclose monitoring the one or more second applications to determine an available bandwidth of the bandwidth capacity that is not used by either the first application or the one or more second applications.  Challa does teach monitoring the one or more second applications to determine an available bandwidth of the bandwidth capacity that is not used by either the first application or the one or more second applications (i.e., bandwidth monitoring is implemented within a hypervisor …, Paragraphs 101-
Udani and Challa do not explicitly disclose if the available bandwidth is less than a predetermined bandwidth of the first application transmitting an instruction to the one or more devices, the instruction being an instruction to reduce a bandwidth used by the one or more second applications by an amount at least sufficient to set the available bandwidth to be greater than or equal to the predetermined bandwidth, wherein the one or more devices reduce the bandwidth used by the one or more second applications in response to the instruction.  Lin does teach and if the available bandwidth is less than a predetermined bandwidth of the first application transmitting an instruction to the one or more devices; the instruction being an instruction to reduce a bandwidth used by the one or more second applications by an amount at least sufficient to set the available bandwidth to be greater than or equal to the predetermined bandwidth, wherein the one or more devices reduce the bandwidth used by the one or more second applications in response to the instruction (i.e.,  In addition, in at least one alternative embodiment, if the first application runs in background and there is another application accessing the network in background, network access of the 


With regards to Claim 3, Udani teaches wherein the instruction comprises a request to close at least one or more of the second applications (i.e., Paragraphs 50, 55, Figures 6-7; Policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than the local maximum BW 560 (act 630). If so (act 630 – yes), policy control logic 420 may reject the request; thus closing the second application/streaming opening request).

With regards to Claim 4, Udani teaches wherein the instruction comprises a request to close an application of the one or more second applications based on an application activity history of the application (i.e., Paragraph 72; In addition, similar to the discussion above with respect to FIGS. 6A-7B, after a user has stopped accessing/viewing IPTV corresponding to stream S3, bandwidth monitoring logic 430 may update the current local bandwidth currently 

With regards to Claim 5, Udani teaches wherein the instruction comprises a request to close a largest bandwidth consumer of the one or more second applications (i.e., Paragraph 72; In addition, similar to the discussion above with respect to FIGS. 6A-7B, after a user has stopped accessing/viewing IPTV corresponding to stream S3, bandwidth monitoring logic 430 may update the current local bandwidth currently being used to allow policy control logic 420 and/or NPM 230 to re-allocate the bandwidth associated with stream S3 to other devices)


With regards to Claim 7, Udani teaches wherein the instruction comprises a request to pause an operation of the one or more second applications (i.e., Paragraphs 50, 55; policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than local maximum BW 560 (act 630). If so (act 630—yes), policy control logic 420 may reject the request (pauses the second application/streaming opening request), Fig. 6-7).

With regards to Claim 8, Udani teaches wherein the instruction comprises a request to throttle an operation of the one or more second applications (i.e., Paragraphs 55, 63; NPM 230 and forward a message to STB 120-1 indicating that the available bandwidth is inadequate to fulfill the request at this time. Alternatively, HPM 400 may provide the user at STB 120-1 with 

With regards to Claim 9, Udani teaches wherein the instruction comprises a command to close at least one of the one or more second applications  (i.e., Paragraphs 50, 55; policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than local maximum BW 560 (act 630). If so (act 630—yes), policy control logic 420 may reject the request (closes the second application/streaming opening request), Fig. 6-7).

With regards to Claim 10, Udani teaches wherein the available bandwidth of the bandwidth capacity that is not used by either the one or more second applications or an operating system process (i.e., Shareable BW 540 (shown between the dotted lines) may represent the bandwidth that is shareable between network traffic, local traffic (e.g., STB-STB traffic) and/or Internet traffic. Bandwidth monitoring logic 430 may adjust the available shareable BW 430), Paragraphs 44; Abstract); and the transmitting further comprises, if the available bandwidth is less than the predetermined bandwidth, transmitting an instruction to pause the operating system process (i.e., Paragraphs 50, 55; policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than local maximum BW 560 (act 630). If so (act 630—yes), policy control logic 420 may reject the request (closes the second application/streaming opening request), Fig. 6-7).


The limitations of Claim 13 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 10 above, and the claim is rejected on that basis.

With regards to Claim 31, Udani teaches wherein the instruction comprises an option to permit reduction of bandwidth, and wherein the bandwidth used by the one or more second applications is reduced in response to receiving a selection of the option (i.e., Alternatively, HPM 400 may provide the user at STB 120-1 with the option of receiving the 

With regards to Claim 32, Udani teaches wherein the instruction comprises a command, and wherein the bandwidth used by the one or more second applications is automatically reduced in response to the command (i.e., Paragraph 53, bandwidth allocation is done without user intervention thus automatically).

 The limitations of Claim 33 are rejected in the analysis of Claim 31 above, and the claim is rejected on that basis.
The limitations of Claim 34 are rejected in the analysis of Claim 32 above, and the claim is rejected on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        June 18, 2021